
	

114 S1289 IS: Defense Acquisition Contractor Workforce Improvement Act of 2015
U.S. Senate
2015-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1289
		IN THE SENATE OF THE UNITED STATES
		
			May 12, 2015
			Mr. Rounds introduced the following bill; which was read twice and referred to the Committee on Armed Services
		
		A BILL
		To amend title 10, United States Code, to provide for the inclusion of certain contractor personnel
			 in matters on the defense acquisition workforce in the
			 annual strategic workforce plan of the Department of Defense.
	
	
		1.Short title
 This Act may be cited as the Defense Acquisition Contractor Workforce Improvement Act of 2015.
		2.Inclusion of certain contractor personnel in matters on the defense acquisition workforce in the
			 annual strategic workforce plan of the Department of Defense
 (a)Inclusion of certain contractor personnelSection 115b(d)(1) of title 10, United States Code, is amended by striking including both military and civilian personnel. and inserting including military, civilian, and contractor personnel that directly support the acquisition processes of the Department of Defense. For purposes of this subsection, contractor personnel shall be treated as directly supporting the acquisition processes of the Department if, and to the extent that, such contractor personnel perform functions that, if performed by civilian personnel, would be make such civilian personnel a part of the defense acquisition workforce..
 (b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act, and shall apply with respect to annual strategic workforce plans of the Department of Defense submitted to Congress after that date.
			
